In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00136-CV
                                                ______________________________
 
 
 
                                        IN RE:  RICKY L. GILMORE
 
 
 
                                                                                                  

 
 
                                                     Original
Mandamus Proceeding
 
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Ricky
L. Gilmore has filed a petition for writ of mandamus in which he asks this
Court to order the Honorable Pam Fletcher of the 349th Judicial District Court
of Houston County, Texas, to provide him with the due process required by law
in connection with its order withdrawing money from his prison trust
account.  His appeal from his criminal
conviction was transferred to this Court from the Twelfth Court of Appeals by
the Texas Supreme Court as part of its docket equalization activities.  This separate, civil mandamus was presented
for filing directly to this Court by Gilmore. 

            This Court has jurisdiction to
issue a writ of mandamus against a “judge of a district or county court in the
court of appeals district.”  Tex. Gov’t Code Ann. § 22.221(b)
(Vernon 2004).  Houston County is not
within the territorial jurisdiction of this Court.  Tex.
Gov’t Code Ann. § 22.201(g) (Vernon Supp. 2010).  Further, the order is not ancillary to, and
does not otherwise affect Gilmore’s criminal appeal.  See
generally In re Richardson, 252 S.W.3d 822, 830 (Tex. App.—Texarkana 2008,
orig. proceeding); Tex. Capital Bank–Westwood
v. Johnson, 864 S.W.2d 186 (Tex. App.—Texarkana 1993, orig. proceeding).  
            We
deny the petition for want of jurisdiction.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January 3, 2011
Date Decided:             January 4, 2011